0:10-cr-00869-CMC           Date Filed 09/14/20    Entry Number 243       Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 United States of America                         Cr. No. 3:10-869-CMC

        v.

 Tymon Wells,                                                  Opinion and Order

                Defendant.


       Defendant has filed a motion contending he is entitled to relief pursuant to the recent

Supreme Court decision in Rehaif v. United States, __ U.S. __, 139 S.Ct. 2191 (2019). ECF No.

237. The Government has filed a motion for summary judgment and a response in opposition,

arguing Defendant’s motion is successive and he has not received permission to file such a motion

from the Fourth Circuit. ECF Nos. 239, 240.

       Defendant filed a prior motion for relief pursuant to 28 U.S.C. § 2255 on September 30,

2013. ECF No. 185. After full briefing, the court granted the Government’s motion for summary

judgment and the § 2255 motion was dismissed with prejudice. ECF No. 206.

       Defendant filed a pro se motion for appointment of counsel for assistance with a Rehaif

motion and a motion under § 404 of the First Step Act. ECF No. 232. The court granted the

motion for appointment of counsel as to the Rehaif claim only (ECF No. 234), and counsel filed a

supplemental motion (ECF No. 237). Although counsel entitled his filing a “supplemental motion

to reduce sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i),” a challenge to Defendant’s

conviction under Rehaif is necessarily one under § 2255. In addition, counsel states Defendant

moves for compassionate release; however, Defendant’s pro se motion only mentioned § 404 of
0:10-cr-00869-CMC           Date Filed 09/14/20        Entry Number 243        Page 2 of 3




the First Step Act, which the court denied as Defendant was not convicted of a crack cocaine

offense. See ECF No. 234.

       The current motion is a successive § 2255 motion. Defendant’s failure to seek permission

to file a second or successive motion in the appropriate court of appeals prior to the filing of the

motion in the district court is fatal to the outcome of any action on the motion in this court. Prior

to filing a second or successive motion under § 2255, Defendant must obtain certification by a

panel of the Fourth Circuit Court of Appeals allowing him to file a second or successive motion.

As provided in 28 U.S.C. § 2244, “[b]efore a second or successive application permitted by this

section is filed in the district court, the applicant shall move in the appropriate court of appeals for

an order authorizing the district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A).

See also    Rule 9 of the Rules Governing 2255 Proceedings (“Before presenting a second or

successive motion, the moving party must obtain an order from the appropriate court of appeals

authorizing the district court to consider the motion . . . .”). This he has not done.

       The requirement of petitioning a court of appeals (in this instance, the Fourth Circuit) for

permission to file a second or successive motion is jurisdictional. Therefore, Defendant’s failure

to move for permission in the Fourth Circuit Court of Appeals prior to filing this § 2255 motion is

fatal to any action in this court. Because the District Court has no jurisdiction, this court is unable

to reach the merits of Defendant’s motion.




                                                   2
    0:10-cr-00869-CMC      Date Filed 09/14/20      Entry Number 243       Page 3 of 3




         Accordingly, for the above reasons, this motion is dismissed.1

         IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
September 14, 2020




1
  Defendant has also filed two pro se motions, one to supplement his § 2255 motion (ECF No.
241) and another to appoint new counsel (ECF No. 242). His motion to supplement seeks to add
a claim regarding the search warrant and probable cause, and he seeks new counsel because he
cannot get in touch with his appointed counsel. However, as noted above, Defendant’s motion,
construed as one under § 2255, is successive, and therefore new grounds cannot be added without
permission from the Fourth Circuit. In addition, there is no legal argument to be made that the
motion is not successive. Therefore, these additional motions are denied.
                                                3
